UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-00515 The Wall Street Fund, Inc. (Exact name of registrant as specified in charter) 55 E. 52nd Street New York, NY10055 (Address of principal executive offices) (Zip code) Robert P. Morse, President The Wall Street Fund, Inc. 55 E. 52nd Street New York, NY10055 (Name and address of agent for service) (800) 443-4693 Registrant's telephone number, including area code Date of fiscal year end: December 31,2010 Date of reporting period:December 31, 2010 Item 1. Reports to Stockholders. ANNUAL REPORT December 31, 2010 A mutual fund that invests in common stocks of growth-oriented companies. THE WALL STREET FUND, INC. SHAREHOLDER LETTER Dear Shareholders, The last six months have been extraordinary for your Fund.For the six month period ending December 31, 2010, your Fund earned +27.57%; for the twelve month period ending December 31, 2010 the return was +15.08%. The top five performing stocks held by the Fund for the year 2010 were: Cummins, Inc., up +139.9%; Sotheby’s, up +100.2%; Joy Global, Inc., up +68.2%; Caterpillar, Inc., up +64.3%; and Apple, Inc., up +53.0% The GDP has now recovered to the 2007 level, although the composition differs from the past with housing and employment below the 2007 levels.The equity market in general is back to where it was in 2008 but 10% to 20% undervalued compared to the 2007 levels.The economy is on track to generate 4% GDP growth and equities should continue to do well in 2011.Hard data suggests we are likely in a multi-year extended expansion.Population growth, i.e. 9-10 million more people since 2007 and rising employment should stimulate housing since affordability is the best it has been in several years. The business cycle hasn’t been repealed and corporations continue to increase dividends and share buy backs on a broad scale with their sales and profits expanding and cash balances at very high levels. Mergers and acquisitions are picking up reflecting a renewed spirit of opportunity. The amount of corporate earnings held offshore is estimated to be in excess of $1 trillion.If Washington can figure out a sensible way to incentivize corporations to repatriate these funds, the impact on domestic expansion would be robust by historical standards and should contribute to higher equity prices and a stable dollar.American confidence is getting restored. The current period has interesting parallels to the 1950’s with high government debt from WWII and the Korean War, a lot of cash on the sidelines, low interest rates, and risk-averse price to earnings ratios.Europe was just beginning to rebuild under the Marshall Plan and access to the US market, somewhat similar to the expansion taking place in Brazil, China, and India.From 1950 to 1966, including a couple of recessions, the Hungarian revolution, the Suez crisis and the landing of US marines in the Middle East, bond prices eroded over the period as interest rates gradually increased with inflation, yet equities appreciated five fold. As indicated in the semi-annual report for Fund, we merged with Evercore Wealth Management LLC who became the Adviser to the Fund on May 1, 2010.This new affiliation has benefited the Fund through an addition of assets; as of December 31, 2010 the Fund’s assets had increased to $20,393,774.Also on October 1, 2010, the Adviser contractually agreed to further reduce the Fund’s expense cap.Please see Note 4 for more information.Finally, through Evercore, we have a greater range of analysis to help us in our goal of achieving sustainable performance for you, our shareholders. We look forward to continued progress in economic and market performance in 2011.Please don’t hesitate to call or email us with your questions. February 10, 2011 Sincerely, Robert P. Morse President Please see the following page for important information. 1 Past performance is not a guarantee of future results. This report must be preceded or accompanied by a prospectus. Opinions expressed as those of the fund, are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Mutual fund investing involves risk. Principal loss is possible. The Fund may invest in smaller companies, which involves additional risks such as limited liquidity and greater volatility than large capitalization companies. The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings please refer to the Schedule of Investments included in this report. The Wall Street Fund is distributed by Quasar Distributors, LLC. 2 THE WALL STREET FUND, INC. SCHEDULE OF INVESTMENTS December 31, 2010 Shares Value COMMON STOCKS – 97.8% Aerospace – 2.1% Raytheon Co. $ United Technologies Corp. Agricultural Equipment – 1.2% AGCO Corp. (a) Appliances – 0.5% Deer Consumer Products Inc. (a) Beverages – 2.1% Hansen Natural Corp. (a) PepsiCo, Inc. Biotechnology – 2.9% Celgene Corp. (a) Gilead Sciences, Inc. (a) Chemicals – 4.4% Air Products & Chemicals, Inc. Celanese Corp. The Dow Chemical Co. Construction & Services – 2.7% Flowserve Corp. Fluor Corp. Drugs – 2.5% Bristol Myers Squibb Co. Merck & Co., Inc. Electrical Equipment – 1.2% General Electric Co. Energy – 8.9% Apache Corp. Chevron Corp. Marathon Oil Corp. Noble Corp. (b) Schlumberger Ltd. (b) Financial Services – 2.6% American Express Co. Mastercard, Inc. Food Services – 3.4% McDonald’s Corp. Yum Brands, Inc. Health Care Services – 5.3% AmerisourceBergen Corp. Johnson & Johnson Medco Health Solutions, Inc. (a) Unitedhealth Group, Inc. Instrumentation – 1.4% Thermo Fisher Scientific, Inc. (a) Insurance – 2.3% ACE Ltd. (b) Metlife, Inc. Leisure – 1.5% Carnival Corp. (b) Machinery – 4.8% Caterpillar, Inc. Cummins, Inc. Joy Global, Inc. Metals & Mining – 2.4% Freeport-McMoRan Copper & Gold, Inc. Office Equipment – 9.4% Apple,Inc. (a) EMC Corp. (a) International Business Machines Corp. Western Digital Corp. (a) Xyratex Ltd. (a) (b) Retail – 5.4% Macy’s, Inc. The accompanying notes are an integral part of these financial statements. 3 THE WALL STREET FUND, INC. SCHEDULE OF INVESTMENTS (continued) December 31, 2010 Shares Value COMMON STOCKS – 97.8% (continued) Retail – 5.4% (continued) Target Corp. $ TJX Companies,Inc. Semiconductors – 5.8% Atheros Communications, Inc. (a) Intel Corp. KLA-Tencor Corp. NVE Corp. (a) Services – 6.7% Accenture PLC (b) Amazon.com,Inc. (a) Google, Inc. (a) Rackspace Hosting, Inc. (a) Software – 4.9% Activision Blizzard, Inc. Microsoft Corp. Oracle Corp. Specialty Retail – 7.2% Coach, Inc. Home Depot, Inc. Nike,Inc. – Class B Sotheby’s VF Corp. Telecommunications – 3.2% America Movil S.A. de C.V. – ADR Cisco Systems, Inc. (a) NII Holdings, Inc. (a) Transportation – 3.0% J.B. Hunt Transport Services,Inc. Union Pacific Corp. TOTAL COMMON STOCKS (Cost $14,292,878) SHORT-TERM INVESTMENT – 1.9% Money Market Fund – 1.9% First American Prime Obligations Fund, Class Z, 0.084% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $389,546) TOTAL INVESTMENTS (Cost $14,682,424) – 99.7% Other Assets in Excess of Liabilities – 0.3% TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. ADR – American Depository Receipt (a) Non-income producing security (b) Foreign Domiciled (c) Variable Rate Security - the rate shown is the annualized seven-day effective yield as of December 31, 2010 The accompanying notes are an integral part of these financial statements. 4 THE WALL STREET FUND, INC. STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 ASSETS: Investments, at value (cost $14,682,424) $ Receivable for fund shares sold Dividends receivable Expense reimbursement due from Adviser (Note 4) Prepaid expenses Total Assets LIABILITIES: Payable for investments purchased Investment advisory fee payable (Note 4) Shareholder servicing fee payable Accrued expenses and other payables Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Accumulated undistributed net realized loss on investments ) Net unrealized appreciation on investments TOTAL NET ASSETS $ Shares outstanding (5,000,000 authorized, $1.00 par value) NET ASSET VALUE PER SHARE $ THE WALL STREET FUND, INC. STATEMENT OF OPERATIONS For the year ended December 31, 2010 INVESTMENT INCOME: Dividend income (net of $76 foreign tax withheld) $ Total investment income EXPENSES: Investment advisor fees (Note 4) Administration and fund accounting fees Shareholder servicing fees (Note 4) Transfer agent fees and expenses Professional fees Federal and state registration fees Custody fees Directors’ fees and expenses Reports to shareholders Insurance expense Total expenses before expense reimbursement Expenses reimbursed by Adviser (Note 4) ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investment transactions Change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 5 THE WALL STREET FUND, INC. STATEMENTS OF CHANGES IN NET ASSETS For the Years Ended December 31, OPERATIONS: Net investment loss $ ) $ ) Net realized gain (loss) on investment transactions ) Change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Cost of shares redeemed ) ) Reinvested distributions — — Netincrease (decrease) in net assets resulting from capital share transactions ) DISTRIBUTIONS TO SHAREHOLDERS — — TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ — $ THE WALL STREET FUND, INC. NOTES TO FINANCIAL STATEMENTS December 31, 2010 1. Organization The Wall Street Fund, Inc.(the “Fund”) is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end diversified management investment company.The Fund seeks to produce growth of capital by investing principally in a diversified portfolio of growth-oriented common stocks. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America, which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported results of operations during the reporting period.Actual results could differ from those estimates and assumptions. (a) Investment Valuation – Securities which are traded on a national stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Securities traded on the over-the-counter market and listed securities for which there were no transactions are valued at the mean between the closing bid and asked prices.Debt securities (other than short-term instruments) are valued at the mean price furnished by a national pricing service, subject to review by the Fund’s investment adviser and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price.Investments in open-end mutual funds are valued at their respective net asset values on the valuation date.Short-term debt securities maturing within 60 days are valued at amortized cost.Securities for which market quotations are not readily available and other assets are valued at fair value as determined in good faith by the Fund’s investment adviser pursuant to procedures approved by and under the supervision of the Fund’s Board of Directors. Generally accepted accounting principles require disclosures regarding the valuation inputs and techniques used to measure fair value and any changes in such valuation inputs and techniques.The various inputs used in determining the value of each of the Fund’s investments are summarized in the following three broad categories: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). The accompanying notes are an integral part of these financial statements. 6 THE WALL STREET FUND, INC. NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2010 Level 3 –
